DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/21 and 6/8/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,693,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 8 of U.S. Patent No. 10,693,271 B2 anticipate claims 1-3 of the current invention, and anticipation is considered the epitome of obviousness.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 4-6, the prior art does not disclose or reasonably suggest the broadband light source as required by the claim, further comprising a monitoring device coupled to the hollow-core fiber and configured to monitor at least a part of a core mode spectrum of the broadband light pulses at an output side of the hollow-core fiber.
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 7-14, the prior art does not disclose or reasonably suggest a broadband light source comprising: an optical head configured to create broadband light pulses by an optical non-linear broadening of pump pulses, the optical head comprising: a synthesizer including an optical element and a hollow-core fiber, the synthesizer configured to couple the pump pulses to an input side of the hollow-core fiber, wherein the hollow-core fiber comprises a filling gas; a pump source configured to create and provide the pump pulses to the synthesizer; a pre-processor configured to monitor pump pulse parameters of the pump source; a fluid device configured to supply the filling gas to the hollow-core fiber; and a post-processor configured to monitor the broadband light pulses at an output side of the hollow-core fiber; and a control unit coupled to the optical head and configured to control operation of the optical head.
Re. Claims 15-20, the prior art does not disclose or reasonably suggest a control system comprising: a detector configured to measure one or more parameters of emitted radiation from a broadband light source comprising a hollow-core fiber to generate measurement data; and a processor configured to perform evaluation of mode purity of the emitted radiation based on the measurement data, wherein, based on the evaluation, the control system is configured to generate a control signal to optimize one or more pump coupling conditions of the broadband light source, the one or more pump coupling conditions based on coupling between a pump laser beam and a fiber core of the hollow-core fiber.
The most applicable prior art, see the IDS documents filed 10/21/21 and 6/8/22 and the PTO-892 attached herewith, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        10/17/22